TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00043-CR



                                 Robert Alan Young, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
      NO. CR2008-271, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief was due May 14, 2009. The brief has not been received and

appellant’s appointed attorney, Joseph Emilio Garcia III, did not respond to this Court’s notice that

the brief is overdue. His response was due to be filed June 8, 2009.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and, if so, whether the attorney it appointed to represent

appellant has abandoned the appeal. Tex. R. App. P. 38.8(b)(2). The court shall make appropriate

findings and recommendations. If necessary, the court shall appoint substitute counsel who will
effectively represent appellant in this cause. A record from this hearing, including copies of all

findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the clerk

of this Court for filing as a supplemental record no later than August 17, 2009. Rule 38.8(b)(3).




Before Chief Justice Jones, Justices Waldrop and Henson

Abated

Filed: July 15, 2009

Do Not Publish




                                                  2